DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 14, 2022, has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-14, 16, 21-28, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2013/0129941 (hereinafter referred to as Zhao).
Zhao, in the abstract, [0111], [0104], discloses a cured resin film (the claimed transfer film) that includes a substrate, and coated onto the surface of the substrate is a negative light sensitive resin film (photosensitive layer).  Zhao,in [0006]-[0013], discloses that the negative light sensitive resin composition includes a polymerizable component that has an ethylenic unsaturated group ([0008]), a photoinitiator (claimed polymerization initiator), a polymer with a carboxylic anhydride structure ([0012]-[0014]) and a styrene structure (see abstract), the claimed colorant in low content ([0035]), and a nitrogen-containing heterocyclic compound such as imidazole (lines 5-7 of [0088]) of the claimed molecular weight or benzotriazole ([0091]-[0098]) (claims 11, 21, and 23 ).  Zhao, in [0109], and Table 1, discloses that the thickness of the negative light sensitive resin film can be at least about 20 microns or 
Response to Arguments
Applicant’s arguments, see Amendment and RCE, filed March 14, 2022, with respect to the rejection(s) of claim(s) 11-14, 16, 21-26, under 35 U.S.C. 102(a)(1) made in the office action mailed December 13, 2021, has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over pending claims 11-14, 16, 21-26.  See paragraph no. 3, above.  With respect to applicant’s argument that Nagata teaches a colorant content greater than 20% by mass, and teaches away from the claimed low content of colorant, Nagata is not relied upon to disclose the presently amended claims.  Zhao is relied upon to disclose the use of a very 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 25, 2022.